DETAILED ACTION
This action is in response to the application filed on 1 February 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,945,150 (the ‘150 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘150 Patent by eliminating the elements and their functions as set forth below.

Claim 1 of the Instant Application
Claim 1 of the ‘150 Patent
A wireless communication network comprising: at least two network radio access network (RAN) segment with at least one wireless access points configured to provide a data connectivity service to at least one mobile communication device located within a coverage area of the at least one RAN; a Network Service Capacity Mapper ("NSCM") to estimate data service capacity levels providable by one or more access points of said at least one RAN within different sectors of the coverage area of the at least one RAN, wherein estimating data service capacity levels providable within a specific sector includes estimating one or more communication link parameters of an active, or recently active, wireless communication link between an access point of said RAN and a mobile communication device whose estimated location is within the specific sector, and wherein estimating one or more communication link parameters of a wireless communication link includes monitoring one or more packet streams transported over the wireless communication link; and a Self-Organizing Network (SON) controller to receive from said NSCM regular update messages, relating to data service capacity levels estimated by said NSCM, and to adjust one or more RAN operational parameters so as to adjust data service capacity levels in sectors of said RAN coverage area.
A wireless communication network comprising: at least one network radio access network (RAN) segment with at least one wireless access points configured to provide a data connectivity service to at least one mobile communication device located within a coverage area of the at least one RAN; a Network Service Capacity Mapper (“NSCM”) to estimate data service capacity levels providable by one or more access points of said at least one RAN within different sectors of the coverage area of the at least one RAN, wherein estimating data service capacity levels providable within a specific sector includes estimating one or more communication link parameters of an active, or recently active, wireless communication link between an access point of said RAN and a mobile communication device whose estimated location is within the specific sector, and wherein estimating one or more communication link parameters of a wireless communication link includes monitoring one or more packet streams transported over the wireless communication link; a Self-Organizing Network (SON) controller to receive from said NSCM regular update messages, relating to data service capacity levels estimated by said NSCM, and to adjust one or more RAN operational parameters so as to adjust data service capacity levels in sectors of said RAN coverage area; wherein said NSCM is adapted to concurrently estimate communication link parameters of each of two or more active, or recently active, wireless communication links, each wireless communication link being associated with a different mobile communication device located in the same or in different sectors of the coverage area, and each mobile communication device communicating with either the same or with a different access point of said RAN; and wherein estimating one or more link parameters of an active, or recently active, wireless communication link between an access point and a mobile communication device, in order to estimate a data service capacity level providable to a sector within which the mobile communication device is located, includes identifying within a multiplexed downstream communication line, leading to a transmit (TX) input port of said access point, a multimedia packet stream addressed to the mobile communication device.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘150 Patent by essentially reciting the non-bold text of claim 1 of the ‘150 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claim 16 recites substantially identical subject matter and are thus similarly rejected.
Claims 2 and 3 are substantially disclosed by claim 1 of the ‘105 Patent.
Claims 4-15 are substantially disclosed by claims 2-13 of the ‘105 Patent.
Claims 17-20 are substantially disclosed by claims 7-9 of the ‘105 Patent.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “at least two … segment”; it is suggested to change to “at least two … segments”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (US Pub. 2017/0311217).

Regarding claim 16, Jung discloses a method of operating a wireless communication network network ("FIG. 1, illustrated is an example of a wireless network platform 100 that provides communication services to a UE device 120 within a communication network," para. [0018]), said method comprising: 
identifying within a multiplexed downstream communication line ("receiver/transmitter 610 can be a multiplexer/demultiplexer 612 that can facilitate manipulation of signals in time and frequency space," para. [00107]) leading towards a wireless access point a packet stream addressed to a destination mobile communication device communicatively coupled to the access point and located within a sector or portion of a coverage area of the access point ("a small cell RAN 790 can comprise multiple small cell access points such as small cell network devices 1 10- 1 18 or clusters of mmW devices that can also be connected to the macro cell network device and the UE 775," para. [00116]; "In UE 600, memory 624 can retain location and/or coverage area (e.g., macro sector, identifier(s)) access list(s) that authorize access to wireless coverage through access equipment," para. [001121]; 
correlating an identifier of the packet stream destination device with an estimated device location within the coverage area along with an associated coverage area sector ("UE 600, memory 624 can retain location and/or coverage area (e.g., macro sector, identifier(s)) access list(s) that authorize access to wireless coverage through access equipment," para. [00112]; "server(s) 714 in macro network platform 710 can execute numerous applications (e.g., location services, online gaming, wireless banking, wireless device management...) that generate multiple disparate packetized data streams or flows," para. [00120]; "UE mobility state estimation (e.g., acceleration, location, direction, speed, or other UE related mobility data)," para. [0098]); and 
measuring one or more packet stream parameters to estimate a data service capacity level providable within the specific sector wherein the destination mobile communication device is estimated to be located ("The parameters can include data related to the UE device 120, the macro network device 108, the small cell network devices 1 10-1 18, connections or Quality of Service (QoS) between the network devices," para. [0031]; "assistance data related to the candidate small cell network devices based on the UE mobility, location, access or load data (e.g., the capacity of a network device relative to a number of UEs being currently serviced or available), or other parameters," para. [0099]). 

Regarding claim 17, Jung further discloses wherein estimating a data service capacity level providable within the specific sector wherein the destination mobile communication device is estimated to be located includes estimating one or more wireless link parameters of the mobile communication device by measuring one or more packet parameters of the packet stream heading to the mobile communication device ("assistance data related to the candidate small cell network devices based on the UE mobility, location, access or load data (e.g., the capacity of a network device relative to a number of UEs being currently serviced or available), or other parameters," para. [0099]; "generation of the one or more cell-selection parameters based on an uplink measurement," para. [00103]). 

Regarding claim 18, Jung further discloses wherein estimating a data service capacity level providable within the specific sector includes estimating one or more wireless link parameters of another mobile communication device estimated to be in the specific sector by measuring one or more packet parameters of another packet stream heading to the other mobile communication device (see FIG. 1, 102, 104, 106 can be considered sectors; "cell- selection parameters can include data obtained from an uplink measurement and be sent via a polling response message, for example. The polling response message can include up-to-date system information of the UE-specific cell set 106, UE-specific synchronization signals, uplink timing advance values, uplink resource allocation information, a cell radio network temporary identifier (C­RNTI) or other similar parameters for determining a small cell of the UE-specific cell set 106 to access or target for handover via the UE 120," para. [001011]). 

Regarding claim 19, Jung further discloses including adjusting one or more access point operating parameters responsive to packet stream parameter measurement of the identified packet stream ("the UE 600 can further comprise the measurement I decode/ selection/ update component 222 configured to operate as a control component 222 in one component or as separate components respectively. For example, control component 222 can be configured to measure cell-selection parameters based on the assistance information, and identify a UE-specific cell set 106 from among candidate small cells 104," para. [00113]; "packetized flows of information, or data streams, received through PS gateway node," para. (00119]). 

Regarding claim 20, Jung further discloses wherein adjusting an access point operating parameter includes compensating for a data service capacity level providable within a specific sector estimated to be below a threshold level ("transmitting a UE polling signal in response to an event-trigger comprising a degradation in at least one of a link quality of the first small cell or a decrease in a number of small cells with the link quality satisfy ing a predetermined threshold within the UE-specific cell set," para. (00150]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al (US Pub. 2014/0128115, hereinafter “Sio”) in view of Aiken et al (US Pub. 2004/0242272).
Regarding claim 1, Sio discloses a wireless communication network ("cellular communications network," para. (0075]) comprising: 
at least two network radio access network (RAN) segments with at least one wireless access points configured to provide a data connectivity service to at least one mobile communication device located within a coverage area of the at least one RAN ("cellular communications network 30 includes a Radio Access Network (RAN) 32 and a core network 34," “The RAN 32 includes a heterogeneous deployment of base stations including a number of macro, or high-power, base stations 36 serving corresponding macro cells 38 and a number of small, or low power, base stations 40 serving corresponding small cells 42”, "RAN 32 operates to provide wireless access to a number of wireless devices 46 located in the macro cells 38 and the small cells 42," para. [0083]); 
…
a Self-Organizing Network (SON) controller to receive … regular update messages, relating to data service capacity levels ("the effective measurement is a predicted estimate," para. (0173]; "estimated or predicted number of cells whose signal strength is at least Y dB above the signal strength of the measured cell," para. (0147]) estimated …, and to adjust one or more RAN operational parameters so as to adjust data service capacity levels in sectors of said RAN coverage area ("a "network node" is a radio network node or core network node. Some non-limiting examples of a network node are ... Self-Optimizing Network (SON) node," para. [0089]; "a transmitting-only/receiving-only radio network node," para. [0088]; "wherein the data may include the amount of compensation or compensation value(s), an indication based on which compensation value(s) may be obtained, e.g. by mapping in a table, or one or more parameters or other measurements which may be used to derive or calculate the compensation value(s)," para. [0195]; "as the wireless device 46 moves to a point A near the edge of a Cell Range Expansion (CRE) zone, the network node predicts an effective RSRP measurement on cell 1 at a point 8," para. (0175]). 
Sio does not specifically disclose:
a Network Service Capacity Mapper ("NSCM") to estimate data service capacity levels providable by one or more access points of said at least one RAN within different sectors of the coverage area of the at least one RAN, 
wherein estimating data service capacity levels providable within a specific sector includes estimating one or more communication link parameters of an active, or recently active, wireless communication link between an access point of said RAN and a mobile communication device whose estimated location is within the specific sector, and 
wherein estimating one or more communication link parameters of a wireless communication link includes monitoring one or more packet streams transported over the wireless communication link; and 

a Self-Organizing Network (SON) controller to receive from said NSCM … and data service capacity levels estimated by said NSCM.
Aiken from an analogous art discloses these limitations (“Each cell has processing equipment (not shown) that is part of the base station equipment or is coupled to the base station equipment where such processing equipment monitor the amount of resources being used by the sectors to determine when a particular sector is approaching its capacity. The communication system can use any feasible algorithm to determine when a sector is approaching its capacity. For example, each sector may be allocated a certain amount of total transmission power. When the transmission power of a sector is 90% of its allocated total power for a certain time period, that sector may be deemed to be approaching its capacity. A sector that is approaching its capacity or has reached its capacity is in an overload condition.”, para. [0026]-[0027]). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Aiken in the system of Sio by monitoring resources used by the sectors in order to address issues such as overload condition (Aiken, [0026]).

Regarding claim 2, Aiken further discloses wherein said NSCM is adapted to concurrently estimate communication link parameters of each of two or more active, or recently active, wireless communication links, each wireless communication link being associated with a different mobile communication device located in the same or in different sectors of the coverage area, and each mobile communication device communicating with either the same or with a different access point of said RAN ([0026]). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Aiken in the system of Sio in order to address issues such as overload condition (Aiken, [0026]).

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468